[ex1018heritageplmultifam001.jpg]
EXHIBIT 10.18 Prepared by, and after recording return to: copy as the s2me
2ppears in our files. 0r::n,.,/J,,, ,. VPO O/ Jeremy M. McLean, Esquire BY-L~~L-
Troutman Sanders LLP \cTbtLITY l~ATiONAL Tli'LE Post Office Box 1122 Richmond,
Virginia 23218-1122 MULTIFAMILY DEED OF TRUST, ABSOLUTE ASSIGNMENT OF LEASES AND
RENTS AND SECURITY AGREEMENT (INCLUDING FIXTURE FILING) TENNESSEE (Revised
3-1-2014) Maximum Principal Indebtedness for Tennessee Recording Tax Purposes is
$8,710,000.00.



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam002.jpg]
Freddie Mac Loan No. 504021338 Heritage Place Apartments MULTIFAMILY DEED OF
TRUST, ABSOLUTE ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT (INCLUDING
FIXTURE FILING) TENNESSEE (Revised 3-1-2014) THIS MULTIFAMILY DEED OF TRUST,
ABSOLUTE ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT (INCLUDING
FIXTURE FILING) ("Instrument") is made as of this 31st day of July, 2018, by
STAR HERITAGE PLACE, LLC, a limited liability company organized and existing
under the laws of Delaware, whose address is c/o Steadfast Companies, 18100 Von
Karman Avenue, Suite 500, Irvine, California 92612, as grantor ("Borrower"), to
JAMES E. SPRUILL, as trustee, a resident of Williamson County, Tennessee, whose
address is c/o Fidelity National Title Insurance Company, 6840 Carothers
Parkway, Suite 200, Franklin (Williamson County), Tennessee 37067, ("Trustee"),
for the benefit of PNC BANK, NATIONAL ASSOCIATION, a national banking
association, whose address is 26901 Agoura Road, Suite 200, Calabasas Hills,
California 91301, Attention: ·Loan Servicing Manager, as beneficiary ("Lender").
This Instrument covers property which is or may become so affixed to real
property as to become fixtures and also constitutes a fixture filing under §
47-9-502 of Tennessee Code Annotated. THIS INSTRUMENT IS TO BE FILED AND INDEXED
IN THE REAL ESTATE RECORDS AND IS ALSO TO BE INDEXED IN THE INDEX OF FINANCING
STATEMENTS UNDER THE NAMES OF BORROWER, AS "DEBTOR", AND LENDER, AS "SECURED
PARTY." NOTICE PURSUANT TO SECTION 47-28-104 OF TENNESSEE CODE ANNOTATED: This
Instrument is for "commercial purposes" and secures future advances which may be
"obligatory advances" as defined in § 47-28-101(a)(6) of Tennessee Code
Annotated. The priority of all advances made under this Instrument relates back
to the time of the initial recording of this Instrument and the Lien of all such
future advances is prior and superior to the Lien of any encumbrance or
conveyance arising or recorded subsequent to the recording of this Instrument.
RECITAL Borrower, in consideration of the Indebtedness and the trust created by
this Instrument, irrevocably grants, conveys, bargains, sells, confirms and
assigns to Trustee, in trust, with power of sale, the Mortgaged Property,
including the Land located in Williamson County, State of Tennessee and
described in Exhibit A attached to this Instrument. AGREEMENT TO SECURE TO
LENDER the repayment of the Indebtedness evidenced by Borrower's Multifamily
Note payable to Lender dated as of the date of this Instrument, and maturing on
August 1, 2028 ("Maturity Date"), in the principal amount of $8,710,000.00, and
all renewals, Tennessee Multifamily Deed of Trust, Absolute Assignment of Leases
and Rents and Security Agreement (Including Fixture Filing)



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam003.jpg]
extensions and modifications of the Indebtedness, and the performance of the
covenants and agreements of Borrower contained in the Loan Documents. Borrower
represents and warrants that Borrower is lawfully seized of the Mortgaged
Property and has the right, power and authority to grant, convey and assign the
Mortgaged Property, and that the Mortgaged Property is unencumbered except as
shown on the schedule of exceptions to coverage in the title policy issued to
and accepted by Lender contemporaneously with the execution and recordation of
this Instrument and insuring Lender's interest in the Mortgaged Property
("Schedule of Title Exceptions"). Borrower covenants that Borrower will warrant
and defend generally the title to the Mortgaged Property against all claims and
demands, subject to any easements and restrictions listed in the Schedule of
Title Exceptions. UNIFORM COVENANTS (Revised 5-5-2017) Covenants. In
consideration of the mutual promises set forth in this Instrument, Borrower and
Lender covenant and agree as follows: 1. Definitions. The following terms, when
used in this Instrument (including when used in the above recitals), will have
the following meanings and any capitalized term not specifically defined in this
Instrument will have the meaning ascribed to that term in the Loan Agreement:
"Attorneys' Fees and Costs" means (a) fees and out-of-pocket costs of Lender's
and Loan Servicer's attorneys, as applicable, including costs of Lender's and
Loan Servicer's in-house counsel, support staff costs, costs of preparing for
litigation, computerized research, telephone and facsimile transmission
expenses, mileage, deposition costs, postage, duplicating, process service,
videotaping and similar costs and expenses; (b) costs and fees of expert
witnesses, including appraisers; ( c) investigatory fees; and (d) the costs for
any opinion required by Lender pursuant to the terms of the Loan Documents.
"Borrower" means all Persons identified as "Borrower" in the first paragraph of
this Instrument, together with their successors and assigns. "Business Day"
means any day other than a Saturday, a Sunday or any other day on which Lender
or the national banking associations are not open for business. "Event of
Default" means the occurrence of any event described in Section 8. "Fixtures"
means all property owned by Borrower which is attached to the Land or the
Improvements so as to constitute a fixture under applicable law, including:
machinery, equipment, engines, boilers, incinerators and installed building
materials; systems and equipment for the purpose of supplying or distributing
heating, cooling, electricity, gas, water, air or light; antennas, cable, wiring
and conduits used in connection with radio, television, security, fire
prevention or fire detection or otherwise used to carry electronic signals;
telephone systems and equipment; elevators and related machinery and equipment;
fire detection, prevention and extinguishing systems and apparatus; security and
access control systems and apparatus; plumbing systems; water heaters, ranges,
Tennessee Page2 Multifamily Deed of Trust, Absolute Assignment of Leases and
Rents and Security Agreement (Including Fixture Filing)



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam004.jpg]
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances; light fixtures, awnings, storm windows and storm
doors; pictures, screens, blinds, shades, curtains and curtain rods; mirrors;
cabinets, paneling, rugs and floor and wall coverings; fences, trees and plants;
swimming pools; and exercise equipment. "Governmental Authority" means any
board, commission, department, agency or body of any municipal, county, state or
federal governmental unit, or any subdivision of any of them, that has or
acquires jurisdiction over the Mortgaged Property, or the use, operation or
improvement of the Mortgaged Property, or over Borrower. "Ground Lease" means
the lease described in the Loan Agreement pursuant to which Borrower leases the
Land, as such lease may from time to time be amended, modified, supplemented,
renewed and extended. "Improvements" means the buildings, structures,
improvements now constructed or at any time in the future constructed or placed
upon the Land, including any future alterations, replacements and additions.
"Indebtedness" means the principal of, interest at the fixed or variable rate
set forth in the Note on, and all other amounts due at any time under, the Note,
this Instrument or any other Loan Document, including prepayment premiums, late
charges, default interest, and advances as provided in Section 7 to protect the
security of this Instrument. "Land" means the land described in Exhibit A.
"Leasehold Estate" means Borrower's interest in the Land and any other real
property leased by Borrower pursuant to the Ground Lease, if applicable,
including all of the following: (a) All rights of Borrower to renew or extend
the term of the Ground Lease. (b) All amounts deposited by Borrower with Ground
Lessor under the Ground Lease. ( c) Borrower's right or privilege to terminate,
cancel, surrender, modify or amend the Ground Lease. (d) All other options,
privileges and rights granted and demised to Borrower under the Ground Lease and
all appurtenances with respect to the Ground Lease. "Leases" means all present
and future leases, subleases, licenses, concessions or grants or other
possessory interests now or hereafter in force, whether oral or written,
covering or affecting the Mortgaged Property, or any portion of the Mortgaged
Property (including proprietary leases or occupancy agreements if Borrower is a
cooperative housing corporation), and all modifications, extensions or renewals.
"Lender" nieans the entity identified as "Lender" in the first paragraph of this
Instrument, or any subsequent holder of the Note. Tennessee Page 3 Multifamily
Deed of Trust, Absolute Assignment of Leases and Rents and Security Agreement
(Including Fixtnre Filing)



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam005.jpg]
"Loan Agreement" means the Multifamily Loan and Security Agreement executed by
Borrower in favor of Lender and dated as of the date of this Instrument, as such
agreement may be amended from time to time. "Loan Documents" means the Note,
this Instrument, the Loan Agreement, all guaranties, all indemnity agreements,
all collateral agreements, UCC filings, O&M Programs, the MMP and any other
documents now or in the future executed by Borrower, any guarantor or any other
Person in connection with the loan evidenced by the Note, as such documents may
be amended from time to time. "Loan Servicer" means the entity that from time to
time is designated by Lender or its designee to collect payments and deposits
and receive Notices under the Note, this Instrument and any other Loan Document,
and otherwise to service the loan evidenced by the Note for the benefit of
Lender. Unless Borrower receives Notice to the contrary, the Loan Servicer is
the entity identified as "Lender" in the first paragraph of this Instrument.
"Mortgaged Property" means all of Borrower's present and future right, title and
interest in and to all of the following: ( a) The Land, or, if Borrower's
interest in the Land is pursuant to a Ground Lease, the Ground Lease and the
Leasehold Estate. (b) The Improvements. ( c) The Fixtures. (d) The Personalty. (
e) All current and future rights, including air rights, development rights,
zoning rights and other similar rights or interests, easements, tenements,
rights of way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses and appurtenances related to or benefiting the Land or the
Improvements, or both, and all rights-of-way, streets, alleys and roads which
may have been or may in the future be vacated. (f) All proceeds paid or to be
paid by any insurer of the Land, the Improvements, the Fixtures, the Personalty
or any other part of the Mortgaged Property, whether or not Borrower obtained
the insurance pursuant to Lender's requirement. (g) All awards, payments and
other compensation made or to be made by any municipal, state or federal
authority with respect to the Land, the Improvements, the Fixtures, the
Personalty or any other part of the Mortgaged Property, including any awards or
settlements resulting from condemnation proceedings or the total or partial
taking of the Land, the Improvements, the Fixtures, the Personalty or any other
part of the Mortgaged Property under the power of eminent domain or otherwise
and including any conveyance in lieu thereof. Tennessee Page4 Multifamily Deed
of Trust, Absolute Assignment of Leases and Rents and Security Agreement
(Including Fixture Filing)



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam006.jpg]
(h) All contracts, options and other agreements for the sale of the Land, or the
Leasehold Estate, as applicable, the Improvements, the Fixtures, the Personalty
or any other part of the Mortgaged Property entered into by Borrower now or in
the future, including cash or securities deposited to secure performance by
parties of their obligations. (i) All proceeds from the conversion, voluntary or
involuntary, of any of the items described in subsections (a) through (h)
inclusive into cash or liquidated claims, and the right to collect such
proceeds. G) All Rents and Leases. (k) All earnings, royalties, accounts
receivable, issues and profits from the Land, the Improvements or any other part
of the Mortgaged Property, and all undisbursed proceeds of the loan secured by
this Instrument. (1) All Imposition Reserve Deposits. (m) All refunds or rebates
of Impositions by Governmental Authority or insurance company ( other than
refunds applicable to periods before the real property tax year in which this
Instrument is dated). (n) All tenant security deposits which have not been
forfeited by any tenant under any Lease and any bond or other security in lieu
of such deposits. (o) All names under or by which any of the above Mortgaged
Property may be operated or known, and all trademarks, trade names, and goodwill
relating to any of the Mortgaged Property. (p) If required by the terms of
Section 4.05 of the Loan Agreement, all rights under the Letter of Credit and
the Proceeds, as such Proceeds may increase or decrease from time to time. ( q)
If the Note provides for interest to accrue at a floating or variable rate and
there is a Cap Agreement, the Cap Collateral. "Note" means the Multifamily Note
or Notes (including any Amended and Restated Note(s), Consolidated, Amended and
Restated Note(s), or Extended and Restated Note(s)) executed by Borrower in
favor of Lender and dated as of the date of this Instrument, including all
schedules, riders, allonges and addenda, as such Multifamily Note(s) may be
amended, modified and/or restated from time to time. "Notice" or "Notices" means
all notices, demands and other communication required under the Loan Documents,
provided in accordance with the requirements of Section 11.03 of the Loan
Agreement. "Person" means any natural person, sole proprietorship, corporation,
general partnership, limited partnership, limited liability company, limited
liability partnership, limited liability limited partnership, joint venture,
association, joint stock company, bank, trust, estate, unincorporated
organization, any federal, state, county or municipal government Tennessee Pages
Multifamily Deed of Trust, Absolute Assignment of Leases and Rents and Security
Agreement (Including Fixture Filing)



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam007.jpg]
(or any agency or political subdivision thereof), endowment fund or any other
form of entity. "Personalty" means all of the following: (a) Accounts (including
deposit accounts) of Borrower related to the Mortgaged Property. (b) Equipment
and inventory owned by Borrower, which are used now or in the future in
connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, including furniture,
furnishings, machinery, building materials, goods, supplies, tools, books,
records (whether in written or electronic form) and computer equipment (hardware
and software). (c) Other tangible personal property owned by Borrower which is
used now or in the future in connection with the ownership, management or
operation of the Land or Improvements or is located on the Land or in the
Improvements, including ranges, stoves, microwave ovens, refrigerators,
dishwashers, garbage disposers, washers, dryers and other appliances (other than
Fixtures). ( d) Any operating agreements relating to the Land or the
Improvements. ( e) Any surveys, plans and specifications and contracts for
architectural, engineering and construction services relating to the Land or the
Improvements. (f) All other intangible property, general intangibles and rights
relating to the operation of, or used in connection with, the Land or the
Improvements, including all governmental permits relating to any activities on
the Land and including subsidy or similar payments received from any sources,
including a Governmental Authority. (g) Any rights of Borrower in or under
letters of credit. "Property Jurisdiction" means the jurisdiction in which the
Land is located. "Rents" means all rents (whether from residential or
non-residential space), revenues and other income of the Land or the
Improvements, parking fees, laundry and vending machine income and fees and
charges for food, health care and other services provided at the Mortgaged
Property, whether now due, past due or to become due, and deposits forfeited by
tenants, and, if Borrower is a cooperative housing corporation or association,
maintenance fees, charges or assessments payable by shareholders or residents
under proprietary leases or occupancy agreements, whether now due, past due, or
to become due. "Taxes" means all taxes, assessments, vault rentals and other
charges, if any, whether general, special or otherwise, including all
assessments for schools, public betterments and general or local improvements,
which are levied, assessed or imposed by any public authority or quasi-public
authority, and which, if not paid, will become a Lien on the Land or the
Improvements. Tennessee Page 6 Multifamily Deed of Trust, Absolute Assignment of
Leases and Rents and Security Agreement (Including Fixture Filing)



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam008.jpg]
2. Uniform Commercial Code Security Agreement. (a) This Instrument is also a
security agreement under the Uniform Commercial Code for any of the Mortgaged
Property which, under applicable law, may be subjected to a security interest
under the Uniform Commercial Code, for the purpose of securing Borrower's
obligations under this Instrument and to further secure Borrower's obligations
under the Note, this Instrument and other Loan Documents, whether such Mortgaged
Property is owned now or acquired in the future, and all products and cash and
non-cash proceeds thereof ( collectively, "UCC Collateral"), and by this
Instrument, Borrower grants to Lender a security interest in the UCC Collateral.
To the extent necessary under applicable law, Borrower hereby authorizes Lender
to prepare and file financing statements, continuation statements and financing
statement amendments in such form as Lender may require to perfect or continue
the perfection of this security interest. (b) Unless Borrower gives Notice to
Lender within 30 days after the occurrence of any of the following, and executes
and delivers to Lender modifications or supplements of this Instrument ( and any
financing statement which may be filed in connection with this Instrument) as
Lender may require, Borrower will not (i) change its name, identity, structure
or jurisdiction of organization; (ii) change the location of its place of
business ( or chief executive office if more than one place of business); or
(iii) add to or change any location at which any of the Mortgaged Property is
stored, held or located. ( c) If an Event of Default has occurred and is
continuing, Lender will have the remedies of a secured party under the Uniform
Commercial Code, in addition to all remedies provided by this Instrument or
existing under applicable law. In exercising any remedies, Lender may exercise
its remedies against the UCC Collateral separately or together, and in any
order, without in any way affecting the availability of Lender's other remedies.
( d) This Instrument also constitutes a financing statement with respect to any
part of the Mortgaged Property that is or may become a Fixture, if permitted by
applicable law. 3. Assignment of Rents; Appointment of Receiver; Lender in
Possession. (a) As part of the consideration for the Indebtedness, Borrower
absolutely and unconditionally assigns and transfers to Lender all Rents. (i) It
is the intention of Borrower to establish a present, absolute and irrevocable
transfer and assignment to Lender of all Rents and to authorize and empower
Lender to collect and receive all Rents without the necessity of further action
on the part of Borrower. (ii) Promptly upon request by Lender, Borrower agrees
to execute and deliver such further assignments as Lender may from time to time
require. Borrower and Lender intend this assignment of Rents to be immediately
effective and to constitute an absolute present assignment and not an Tennessee
Page7 Multifamily Deed of Trust, Absolute Assignment of Leases and Rents and
Security Agreement (Including Fixture Filing)



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam009.jpg]
assignment for additional security only. (iii) For purposes of giving effect to
this absolute assignment of Rents, and for no other purpose, Rents will not be
deemed to be a part of the Mortgaged Property. However, if this present,
absolute and unconditional assignment of Rents is not enforceable by its terms
under the laws of the Property Jurisdiction, then the Rents will be included as
a part of the Mortgaged Property and it is the intention of Borrower that in
this circumstance this Instrument create and perfect a Lien on Rents in favor of
Lender, which Lien will be effective as of the date of this Instrument. (b) (i)
Until the occurrence of an Event of Default, Lender hereby grants to Borrower a
revocable license to collect and receive all Rents, to hold all Rents in trust
for the benefit of Lender and to apply all Rents to pay the installments of
interest and principal then due and payable under the Note and the other amounts
then due and payable under the other Loan Documents, including Imposition
Reserve Deposits, and to pay the current costs and expenses of managing,
operating and maintaining the Mortgaged Property, including utilities, Taxes and
insurance premiums (to the extent not included in Imposition Reserve Deposits),
tenant improvements and other capital expenditures. (ii) So long as no Event of
Default has occurred and is continuing, the Rents remaining after application
pursuant to the preceding sentence may be retained by Borrower free and clear
of, and released from, Lender's rights with respect to Rents under this
Instrument. (iii) After the occurrence of an Event of Default, and during the
continuance of such Event of Default, Borrower authorizes Lender to collect, sue
for and compromise Rents and directs each tenant of the Mortgaged Property to
pay all Rents to, or as directed by, Lender. From and after the occurrence of an
Event of Default, and during the continuance of such Event of Default, and
without the necessity of Lender entering upon and taking and maintaining control
of the Mortgaged Property directly, or by a receiver, Borrower's license to
collect Rents will automatically terminate and Lender will without Notice be
entitled to all Rents as they become due and payable, including Rents then due
and unpaid. Borrower will pay to Lender upon demand all Rents to which Lender is
entitled. (iv) At any time on or after the date of Lender's demand for Rents,
Lender may give, and Borrower hereby irrevocably authorizes Lender to give,
notice to all tenants of the Mortgaged Property instructing them to pay all
Rents to Lender. No tenant will be obligated to inquire further as to the
occurrence or continuance of an Event of Default. No tenant will be obligated to
pay to Borrower any amounts which are actually paid to Lender in response to
such a notice. Any such notice by Lender will be delivered to each tenant
personally, by mail or by delivering such demand to each rental unit. Borrower
will not interfere with and will cooperate with Lender's collection of such
Rents. Tennessee Pages Multifamily Deed of Trust, Absolute Assignment of Leases
and Rents and Security Agreement (Including Fixture Filing)



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam010.jpg]
( c) If an Event of Default has occurred and is continuing, then Lender will
have each of the following rights and may take any of the following actions: (i)
Lender may, regardless of the adequacy of Lender's security or the solvency of
Borrower and even in the absence of waste, enter upon and take and maintain full
control of the Mortgaged Property in order to perform all acts that Lender in
its discretion determines to be necessary or desirable for the operation and
maintenance of the Mortgaged Property, including the execution, cancellation or
modification of Leases, the collection of all Rents, the making of Repairs to
the Mortgaged Property and the execution or termination of contracts providing
for the management, operation or maintenance of the Mortgaged Property, for the
purposes of enforcing the assignment of Rents pursuant to Section 3(a),
protecting the Mortgaged Property or the security of this Instrument, or for
such other purposes as Lender in its discretion may deem necessary or desirable.
(ii) Alternatively, if an Event of Default has occurred and is continuing,
regardless of the adequacy of Lender's security, without regard to Borrower's
solvency and without the necessity of giving prior notice ( oral or written) to
Borrower, Lender may apply to any court having jurisdiction for the appointment
of a receiver for the Mortgaged Property to take any or all of the actions set
forth in the preceding sentence. If Lender elects to seek the appointment of a
receiver for the Mortgaged Property at any tiine after an Event of Default has
occurred and is continuing, Borrower, by its execution of this Instrument,
expressly consents to the appointment of such receiver, including the
appointment of a receiver ex parte if permitted by applicable law. (iii) If
Borrower is a housing cooperative corporation or association, Borrower hereby
agrees that if a receiver is appointed, the order appointing the receiver may
contain a provision requiring the receiver to pay the installments of interest
and principal then due and payable under the Note and the other amounts then due
and payable under the other Loan Documents, including Imposition Reserve
Deposits, it . being acknowledged and agreed that the Indebtedness is an
obligation of Borrower and must be paid out of maintenance charges payable by
Borrower's tenant shareholders under their proprietary leases or occupancy
agreements. (iv) Lender or the receiver, as the case may be, will be entitled to
receive a reasonable fee for managing the Mortgaged Property. (v) Immediately
upon appointment of a receiver or immediately upon Lender's entering upon and
taking possession and control of the Mortgaged Property, Borrower will surrender
possession of the Mortgaged Property to Lender or the receiver, as the case may
be, and will deliver to Lender or the receiver, as the case may be, all
documents, records (including records on electronic or magnetic media),
accounts, surveys, plans, and specifications relating to the Mortgaged Property
and all Tennessee Page 9 Multifamily Deed of Trust, Absolute Assignment of
Leases and Rents and Security Agreement (Including Fixture Filing)



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam011.jpg]
security deposits and prepaid Rents. (vi) If Lender takes possession and control
of the Mortgaged Property, then Lender may exclude Borrower and its
representatives from the Mortgaged Property. Borrower acknowledges and agrees
that the exercise by Lender of any of the rights conferred under this Section 3
will not be construed to make Lender a mortgagee-in-possession of the Mortgaged
Property so long as Lender has not itself entered into actual possession of the
Land and Improvemerits. (d) If Lender enters the Mortgaged Property, Lender will
be liable to account only to Borrower and only for those Rents actually
received. Except to the extent of Lender's gross negligence or willful
misconduct, Lender will not be liable to Borrower, anyone claiming under or
through Borrower or anyone having an interest in the Mortgaged Property, by
reason of any act or omission of Lender under Section 3(c), and Borrower hereby
releases and discharges Lender from any such liability to the fullest extent
permitted by law. (e) If the Rents are not sufficient to meet the costs of
taking control of and managing the Mortgaged Property and collecting the Rents,
any funds expended by Lender for such purposes will become an additional part of
the Indebtedness as provided in Section 7. (±) Any entering upon and taking of
control of the Mortgaged Property by Lender or the receiver, as the case may be,
and any application of Rents as provided in this Instrument will not cure or
waive any Event of Default or invalidate any other right or remedy of Lender
under applicable law or provided for in this Instrument. 4. Assignment of
Leases; Leases Affecting the Mortgaged Property. (a) As part of the
consideration for the Indebtedness, Borrower absolutely and unconditionally
assigns and transfers to Lender all of Borrower's right, title and interest in,
to and under the Leases, including Borrower's right, power and authority to
modify the terms of any such Lease, or extend or terminate any such Lease. (i)
It is the intention of Borrower to establish a present, absolute and irrevocable
transfer and assignment to Lender of all of Borrower's right, title and interest
in, to and under the Leases. Borrower and Lender intend this assignment of the
Leases to be immediately effective and to constitute an absolute present
assignment and not an assignment for additional security only. (ii) For purposes
of giving effect to this absolute assignment of the Leases, and for no other
purpose, the Leases will not be deemed to be a part of the Mortgaged Property.
(iii) However, if this present, absolute and unconditional assignment of the
Leases is not enforceable by its terms under the laws of the Property Tennessee
Page 10 Multifamily Deed of Trust, Absolute Assigumeut of Leases aud Rents and
Security Agreement (Including Fixture Filing)



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam012.jpg]
Jurisdiction, then the Leases will be included as a part of the Mortgaged
Property and it is the intention of Borrower that in this circumstance this
Instrument create and perfect a Lien on the Leases in favor of Lender, which
Lien will be effective as of the date of this Instrument. (b) Until Lender gives
Notice to Borrower of Lender's exercise of its rights under this Section 4,
Borrower will have all rights, power and authority granted to Borrower under any
Lease ( except as otherwise limited by this Section or any other provision of
this Instrument), including the right, power and authority to modify the terms
of any Lease or extend or terminate any Lease. Upon the occurrence of an Event
of Default, and during the continuance of such Event of Default, the permission
given to Borrower pursuant to the preceding sentence to exercise all rights,
power and authority under Leases will automatically terminate. Borrower will
comply with and observe Borrower's obligations under all Leases, including
Borrower's obligations pertaining to the maintenance and disposition of tenant
security deposits. (c) (i) Borrower acknowledges and agrees that the exercise by
Lender, either directly or by a receiver, of any of the rights conferred under
this Section 4 will not be construed to make Lender a mortgagee-in-possession of
the Mortgaged Property so long as Lender has not itself entered into actual
possession of the Land and the Improvements. (ii) The acceptance by Lender of
the assignment of the Leases pursuant to Section 4(a) will not at any time or in
any event obligate Lender to take any action under this Instrument or to expend
any money or to incur any expenses. (iii) Except to the extent of Lender's gross
negligence or willful misconduct, Lender will not be liable in any way for any
injury or damage to person or property sustained by any Person or Persons in or
about the Mortgaged Property. (iv) Prior to Lender's actual entry into and
taking possession of the Mortgaged Property, Lender will not be obligated for
any of the following: (A) Lender will not be obligated to perform any of the
terms, covenants and conditions contained in any Lease ( or otherwise have any
obligation with respect to any Lease). (B) Lender will not be obligated to
appear in or defend any action or proceeding relating to the Lease or the
Mortgaged Property. (C) Lender will not be responsible for the operation,
control, care, management or repair of the Mortgaged Property or any portion of
the Mortgaged Property. The execution of this Instrument by Borrower will
constitute conclusive evidence that all responsibility for the operation,
control, care, management and repair of the Mortgaged Property is and will be
that of Borrower, prior to such actual entry and taking of possession. Tennessee
Page 11 Multifamily Deed of Trust, Absolute Assignment of Leases and Rents and
Security Agreement (Including Fixture Filing)



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam013.jpg]
(d) Upon delivery of Notice by Lender to Borrower of Lender's exercise of
Lender's rights under this Section 4 at any time after the occurrence of an
Event of Default, and during the continuance of such Event of Default, and
without the necessity of Lender entering upon and taking and maintaining control
of the Mortgaged Property directly, by a receiver, or by any other manner or
proceeding permitted by the laws of the Property Jurisdiction, Lender
immediately will have all rights, powers and authority granted to Borrower under
any Lease, including the right, power and authority to modify the terms of any
such Lease, or extend or terminate any such Lease. ( e) Borrower will, promptly
upon Lender's request, deliver to Lender an executed copy of each residential
Lease then in effect. (f) If Borrower is a cooperative housing corporation or
association, notwithstanding anything to the contrary contained in this
Instrument, so long as Borrower remains a cooperative housing corporation or
association and is not in breach of any covenant of this Instrument, Lender
consents to the following: (i) Borrower may execute leases of apartments for a
term in excess of 2 years to a tenant shareholder of Borrower, so long as such
leases, including proprietary leases, are and will remain subordinate to the
Lien of this Instrument. (ii) Borrower may surrender or terminate such leases of
apartments where the surrendered or terminated lease is immediately replaced or
where Borrower makes its best efforts to secure such immediate replacement by a
newly-executed lease of the same apartment to a tenant shareholder of Borrower.
However, no consent is given by Lender to any execution, surrender, termination
or assignment of a lease under terms that would waive or reduce the obligation
of the resulting tenant shareholder under such lease to pay cooperative
assessments in full when due or the obligation of the former tenant shareholder
to pay any unpaid portion of such assessments. 5. Prepayment Premium. Borrower
will be required to pay a prepayment premium in connection with certain
prepayments of the Indebtedness, including a payment made after Lender's
exercise of any right of acceleration of the Indebtedness, as provided in the
Note. 6. Application of Payments. If at any time Lender receives, from Borrower
or otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, then Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender's discretion. Neither Lender's acceptance of an amount that is
less than all amounts then due and payable nor Lender's application of such
payment in the manner authorized will constitute or be deemed to constitute
either a waiver of the unpaid amounts or an accord and satisfaction.
Notwithstanding the application of any such amount to the Indebtedness,
Borrower's obligations under this Instrument, the Note and all other Loan
Documents will remain unchanged. Tennessee Page 12 Multifamily Deed of Trust,
Absolute Assignment of Leases and Rents and Security Agreement (Including
Fixture Filing)



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam014.jpg]
7. Protection of Lender's Security; Instrument Secures Future Advances. (a) If
Borrower fails to perform any of its obligations under this Instrument or any
other Loan Document, or if any action or proceeding is commenced which purports
to affect the Mortgaged Property, Lender's security or Lender's rights under
this Instrument, including eminent domain, insolvency, code enforcement, civil
or criminal forfeiture, enforcement of Hazardous Materials Laws, fraudulent
conveyance or reorganizations or proceedings involving a bankrupt or decedent,
then Lender at Lender's option may make such appearances, file such documents,
disburse such sums and take such actions as Lender reasonably deems necessary to
perform such obligations of Borrower and to protect Lender's interest, including
all of the following: (i) Lender may pay Attorneys' Fees and Costs. (ii) Lender
may pay fees and out-of-pocket expenses of accountants, inspectors and
consultants. (iii) Lender may enter upon the Mortgaged Property to make Repairs
or secure the Mortgaged Property. (iv) Lender may procure the Insurance required
by the Loan Agreement. (v) Lender may pay any amounts which Borrower has failed
to pay under the Loan Agreement. (vi) Lender may perform any of Borrower's
obligations under the Loan Agreement. (vii) Lender may make advances to pay,
satisfy or discharge any obligation of Borrower for the payment of money that is
secured by a Prior Lien. (b) Any amounts disbursed by Lender under this Section
7, or under any other provision of this Instrument that treats such disbursement
as being made under this Section 7, will be secured by this Instrument, will be
added to, and become part of, the principal component of the Indebtedness, will
be immediately due and payable and will bear interest from the date of
disbursement until paid at the Default Rate. (c) Nothing in this Section 7 will
require Lender to incur any expense or take any action. 8. Events of Default. An
Event of Default under the Loan Agreement will constitute an Event of Default
under this Instrument. 9. Remedies Cumulative. Each right and remedy provided in
this Instrument is distinct from all other rights or remedies under this
Instrument, the Loan Agreement or any other Loan Document or afforded by
applicable law or equity, and each will be cumulative and may be exercised
concurrently, independently or successively, in any order. Lender's Tennessee
Page 13 Multifamily Deed of Trust, Absolute Assignment of Leases and Rents and
Security Agreement (Including Fixture Filing)



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam015.jpg]
exercise of any particular right or remedy will not in any way prevent Lender
from exercising any other right or remedy available to Lender. Lender may
exercise any such remedies from time to time and as often as Lender chooses. 10.
Waiver of Statute of Limitations, Offsets, and Counterclaims. Borrower waives
the right to assert any statute of limitations as a bar to the enforcement of
the Lien of this Instrument or to any action brought to enforce any Loan
Document. Borrower hereby waives the right to assert a counterclaim, other than
a compulsory counterclaim, in any action or proceeding brought against it by
Lender or otherwise to offset any obligations to make the payments required by
the Loan Documents. No failure by Lender to perform any of its obligations under
this Instrument will be a valid defense to, or result in any offset against, any
payments that Borrower is obligated to make under any of the Loan Documents. 11.
Waiver of Marshalling. (a) Notwithstanding the existence of any other security
interests in the Mortgaged Property held by Lender or by any other party, Lender
will have the right to determine the order in which any or all of the Mortgaged
Property will be subjected to the remedies provided in this Instrument, the
Note, the Loan Agreement or any other Loan Document or applicable law. Lender
will have the right to determine the order in which any or all portions of the
Indebtedness are satisfied from the proceeds realized upon the exercise of such
remedies. (b) Borrower and any party who now or in the future acquires a
security interest in the Mortgaged Property and who has actual or constructive
notice of this Instrument waives any and all right to require the marshalling of
assets or to require that any of the Mortgaged Property be sold in the inverse
order of alienation or that any of the Mortgaged Property be sold in parcels or
as an entirety in connection with the exercise of any of the remedies permitted
by applicable law or provided in this Instrument. 12. Further Assurances;
Lender's Expenses. (a) Borrower will deliver, at its sole cost and expense, all
further acts, deeds, conveyances, assignments, estoppel certificates, financing
statements or amendments, transfers and assurances as Lender may require from
time to time in order to better assure, grant and convey to Lender the rights
intended to be granted, now or in the future, to Lender under this Instrument
and the Loan Documents or in connection with Lender's consent rights under
Article VII of the Loan Agreement. (b) Borrower acknowledges and agrees that, in
connection with each_ request by Borrower under this Instrument or any Loan
Document, Borrower will pay all reasonable Attorneys' Fees and Costs and
expenses incurred by Lender, including any fees payable in accordance with any
request for further assurances or an estoppel certificate pursuant to the Loan
Agreement, regardless of whether the matter is approved, denied or withdrawn.
Any amounts payable by Borrower under this Instrument or under any other Loan
Document will be deemed a part of the Indebtedness, will be secured by this
Instrument and will bear interest at the Tennessee Page 14 Multifamily Deed of
Trust, Absolute Assignment of Leases and Rents and Security Agreement (Including
Fixture Filing)



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam016.jpg]
Default Rate if not fully paid within 10 days of written demand for payment. 13.
Governing Law; Consent to Jurisdiction and Venue. This Instrument, and any Loan
Document which does not itself expressly identify the law that is to apply to
it, will be governed by the laws of the Property Jurisdiction. Borrower agrees
that any controversy arising under or in relation to the Note, this Instrument
or any other Loan Document may be litigated in the Property Jurisdiction. The
state and federal courts and authorities with jurisdiction in the Property
Jurisdiction will have jurisdiction over all controversies that may arise under
or in relation to the Note, any security for the Indebtedness or any other Loan
Document. Borrower irrevocably consents to service, jurisdiction and venue of
such courts for any such litigation and waives any other venue to which it might
be entitled by virtue of domicile, habitual residence or otherwise. However,
nothing in this Section 13 is intended to limit Lender's right to bring any
suit, action or proceeding relating to matters under this Instrument in any
court of any other jurisdiction. 14. Notice. All Notices, demands and other
communications under or concerning this Instrument will be governed by the terms
set forth in the Loan Agreement. 15. Successors and Assigns Bound. This
Instrument will bind the respective successors and assigns of Borrower and
Lender, and the rights granted by this Instrument will inure to Lender's
successors and assigns. 16. Joint and Several Liability. If more than one Person
signs this Instrument as Borrower, the obligations of such Persons will be joint
and several. 17. Relationship of Parties; No Third Party Beneficiary. (a) The
relationship between Lender and Borrower will be solely that of creditor and
debtor, respectively, and nothing contained in this Instrument will create any
other relationship between Lender and Borrower. Nothing contained in this
Instrument will constitute Lender as a joint venturer, partner or agent of
Borrower, or render Lender liable for any debts, obligations, acts, omissions,
representations or contracts of Borrower. (b) No creditor of any party to this
Instrument and no other Person will be a third party beneficiary of this
Instrument or any other Loan Document. Without limiting the generality of the
preceding sentence, (i) any arrangement ("Servicing Arrangement") between Lender
and any Loan Servicer for loss sharing or interim advancement of funds will
constitute a contractual obligation of such Loan Servicer that is independent of
the obligation of Borrower for the payment of the Indebtedness, (ii) Borrower
will not be a third party beneficiary of any Servicing Arrangement, and (iii) no
payment by the Loan Servicer under any Servicing Arrangement will reduce the
amount of the Indebtedness. 18. · Severability; Amendments. (a) The invalidity
or unenforceability of any provision of this Instrument will not affect the
validity or enforceability of any other provision, and all other provisions will
remain in full force and effect. This Instrument contains the entire agreement
Tennessee Page 15 Multifamily Deed of Trust, Absolute Assignment of Leases and
Rents and Security Agreement (Including Fixture Filing)



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam017.jpg]
among the parties as to the rights granted and the obligations assumed in this
Instrument. (b) This Instrument may not be amended or modified except by a
writing signed by the party against whom enforcement is sought; provided,
however, that in the event of a Transfer prohibited by or requiring Lender's
approval under Article VII of the Loan Agreement, some or all of the
modifications to the Loan Documents (if any) may be modified or rendered void by
Lender at Lender's option by Notice to Borrower and the transferee(s). 19.
Construction. (a) The captions and headings of the Sections of this Instrument
are for convenience only and will be disregarded in construing this Instrument.
Any reference in this Instrument to a "Section" will, unless otherwise
explicitly provided, be construed as referring to a Section of this Instrument.
(b) Any reference in this Instrument to a statute or regulation will be
construed as referring to that statute or regulation as amended from time to
time. (c) Use of the singular in this Instrument includes the plural and use of
the plural includes the singular. ( d) As used in this Instrument, the term
"including" means "including, but not limited to" and the term "includes" means
"includes without limitation." ( e) The use of one gender includes the other
gender, as the context may require. (t) Unless the context requires otherwise
any definition of or reference to any agreement, instrument or other document in
this Instrument will be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth in this Instrument). (g) Any reference in this Instrument to any
person will be construed to include such person's successors and assigns. 20.
Subrogation. If, and to the extent that, the proceeds of the loan evidenced by
the Note, or subsequent advances under Section 7, are used to pay, satisfy or
discharge a Prior Lien, such loan proceeds or advances will be deemed to have
been advanced by Lender at Borrower's request, and Lender will automatically,
and without further action on its part, be subrogated to the rights, including
Lien priority, of the owner or holder of the obligation secured by the Prior
Lien, whether or not the Prior Lien is released. 21-30. Reserved. 31.
Acceleration; Remedies. (a) At any time during the existence of an Event of
Default, Lender, at Lender's option, may declare the Indebtedness to be
immediately due and payable without Tennessee Page 16 Multifamily Deed of Trust,
Absolute Assignment of Leases and Rents and Secnrity Agreement (Including
Fixture Filing)



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam018.jpg]
further demand and Lender will have the STATUTORY POWER OF SALE and any other
remedies permitted by applicable law or provided in this Instrument or in any
other Loan Document. Borrower acknowledges that the power of sale granted in
this Instrument may be exercised by Lender through the Trustee without prior
judicial hearing. Borrower has the right to bring an action to assert the
non-existence of an Event of Default or any other defense of Borrower to
acceleration and sale. Lender will be entitled to collect all costs and expenses
incurred in pursuing such remedies, including attorneys' fees, costs of
documentary evidence, abstracts and title reports. (b) If Lender invokes the
power of sale, Trustee will give notice of sale by public advertisement for the
time and in the manner provided by the laws of Tennessee, and Lender or Trustee
will mail a copy of the notice of sale to Borrower in the manner provided in
Section 11.03 of the Loan Agreement. Trustee, without demand on Borrower, will
sell the Mortgaged Property at the time and under the terms designated in the
notice of sale at public auction to the highest bidder, in one or more parcels
and in such order as Trustee may determine. Trustee may postpone sale of all or
any part of the Mortgaged Property by public announcement at the time and place
of any previously scheduled sale. If the Mortgaged Property is located in 2 or
more counties, it may all be sold in one of the counties if Trustee so elects.
Otherwise, the sale will occur in the county in which the Land is located unless
Trustee, in its reasonable discretion, elects to conduct the sale elsewhere. The
sale will be held at such location in the county as the foreclosure notice may
specify. One or more exercises of the power of sale provided for in this
Instrument will not extinguish or exhaust said power until the entire Mortgaged
Property has been sold or the Indebtedness has been paid in full. It is agreed
that Lender, in the event of any sale of the Mortgaged Property, may bid and buy
as any third person might, but Lender will not be required to present cash at
the sale except to the extent, if any, by which Lender's bid exceeds the amount
of the indebtedness secured hereby, including all expenses of collection and
sale provided for in this Instrument. Trustee may delegate, in Trustee's sole
discretion, any authority possessed under this Instrument, including the
authority to conduct a foreclosure sale. Without limiting the foregoing, Trustee
may retain a professional auctioneer to preside over the bidding, and the
customary charge for the auctioneer's services will be paid from sale proceeds
as an expense of sale. If prior to any foreclosure sale a third party represents
to the Trustee in writing that such party holds the next junior Lien to this
Instrument (whether by judgment Lien, junior deed of trust or otherwise), the
Trustee may disburse surplus proceeds to such third party in an amount not to
exceed the amount of Lien alleged by the third party in its written statement to
the Trustee. A foreclosure sale may be adjourned by Trustee and may be reset at
a later time and/or date by announcement at the time and place of the originally
advertised sale and without any further publication. The foreclosure sale of the
Mortgaged Property will be conducted for cash to be tendered upon the conclusion
of the bidding; provided, however, Trustee may accept a check issued or
certified by a local bank as consideration for the sale and if, in Trustee's
sole discretion, Trustee announces before or after bidding that, upon the
failure of the high bidder to complete the sale for cash within one hour, the
Mortgaged Property may be sold to the second highest bidder, and if the high
bidder should subsequently fail to complete the purchase within that time, then
Trustee may, at its option, close the sale of the Tennessee Page 17 Multifamily
Deed of Trust, Absolute Assignment of Leases and Rents and Security Agreement
(Including Fixture Filing)



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam019.jpg]
Mortgaged Property to the second highest bidder. Borrower further agrees that,
in the event of any sale hereunder, it will at once surrender possession of the
Mortgaged Property, will from the moment of sale be the tenant at will of the
purchaser, will be removable by process and will be liable to pay said purchaser
the reasonable rental value of said Mortgaged Property after such sale. Lender
or Trustee may, after default, advise third parties of the amount ( or estimated
amount) of principal, interest and expenses that will be outstanding as of the
date of any foreclosure sale and may share any other available information
regarding the Mortgaged Property. Following the occurrence of a default
hereunder, any "release" provision included in this Instrument or in any other
document whereby Lender agreed to release all or part of the Mortgaged Property
upon the payment of less than all of the Indebtedness will become void, and
Lender will no longer be obligated to release any of the Mortgaged Property
until the Indebtedness has been paid in full. Borrower agrees that Borrower will
not bid at any sale hereunder and will not allow others to bid on Borrower's
behalf unless, at the · time of sale, Borrower has cash sufficient to pay at the
sale the amount of its bid. ( c) Within a reasonable time after the sale,
Trustee will deliver to the purchaser at the sale, a deed conveying the
Mortgaged Property so sold without any covenant or warranty, express or implied.
The recitals in Trustee's deed will be prima facie evidence of the truth of the
statements made therein. Trustee will apply the proceeds of the sale in the
following order: (i) to all costs and expenses of the sale, including Trustee's
fees, attorneys' fees and costs of title evidence; (ii) to the Indebtedness in
such order as Lender, in Lender's sole discretion, directs; and (iii) the
excess, if any, to the person or persons legally entitled thereto. 32. Release.
Upon payment of the Indebtedness, Lender will release this Instrument. Borrower
will pay Lender's reasonable costs incurred in releasing this Instrument. 33.
Substitute Trustee. Lender, at Lender's option, may from time to time remove
Trustee and appoint a successor trustee to any Trustee appointed hereunder by an
instrument recorded in the county in which this Instrument is recorded. Without
conveyance of the Mortgaged Property, the successor trustee will succeed to all
the title, power and duties conferred upon the Trustee in this Instrument and by
applicable law. 34. No Consent to Senior Liens. Lender has not consented and
will not consent to any contract or to any work or to the furnishing of any
materials which might be deemed to create a Lien or Liens superior to the Lien
of this Instrument, either under § 66-11-108 of Tennessee Code Annotated, or
otherwise. 35. Trustee Provisions. (a) Trustee is hereby released from all
obligations imposed by statute that can be waived including any requirement or
qualification or bond. (b) Trustee will be entitled to reasonable compensation
for all services rendered, whether or not a foreclosure is held hereunder, and
will be reimbursed for all reasonable expenses, charges and attorneys' fees,
including fees for legal advice concerning Trustee's duties and rights in the
Mortgaged Property and title examinations. Tennessee Page 18 Multifamily Deed of
Trust, Absolute Assignment of Leases and Rents and Security Agreement (Including
Fixture Filing)



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam020.jpg]
(c) Trustee may rely on any document believed by Trustee in good faith to be
genuine. All money received by Trustee will, until used or applied as in this
Instrument provided, be held in trust, but need not be segregated ( except to
the extent required by law), and Trustee will not be liable for interest
thereon. ( d) If the Trustee will be made a party to or will intervene in any
action or proceeding affecting the Mortgaged Property or the title thereto, or
the interest of the Trustee or Lender under this Instrument, the Trustee and
Lender will be reimbursed by Borrower, immediately and without demand, for all
reasonable costs, charges and attorneys' fees incurred by him or either of them
in any such case, and the same will be secured hereby as a further charge and
Lien upon the Mortgaged Property. 36. Waiver. Borrower waives all right of
homestead exemption the Mortgaged Property, together with the equity of
redemption and the statutory right of redemption and all rights of Borrower
expressed in T.C.A. § 66-8-101, et seq., as the same may be amended from time to
time, and Borrower relinquishes all right of dower and curtesy in the Mortgaged
Property. Borrower agrees, to the full extent permitted by law, that in case of
a default on the part of Borrower hereunder, neither Borrower nor anyone
claiming through or under Borrower hereunder will set up, claim or seek to take
advantage of any appraisement, valuation, stay, extension, homestead, exemption
or redemption laws now or hereafter in force, in order to prevent or hinder the
enforcement or foreclosure of this Instrument, or the absolute sale of the
Mortgaged Property, or the delivery of possession thereof immediately after such
sale to the purchaser at such sale, and Borrower, for itself and all who may at
any time claim through or under it, hereby waives and renounces to the full
extent that it may lawfully so do so, the benefit of all such laws, and any and
all right to have the assets subject to the security interest of this Instrument
marshalled upon any foreclosure or sale under the power granted in this
Instrument. 37. Indebtedness Secured Hereby Not Limited By Statement For Tax And
Registration Authorities. Any legend appearing on the face of this Instrument
and any affidavit that may be submitted to recording authorities with this
Instrument pursuant to any requirement of taxation or registration authorities
is included for the benefit of such authorities only and does not affect the
terms of Lender's agreement with Borrower as provided by this Instrument and by
other documents pertaining to the Indebtedness or the priority of the Lien of
this Instrument or any advances made under this Instrument. 38. WAIVER OF TRIAL
BY JURY. (a) BORROWER AND LENDER EACH COVENANTS AND AGREES NOT TO ELECT A TRIAL
BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS INSTRUMENT OR THE
RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER THAT IS TRIABLE OF RIGHT
BY A JURY. (b) BORROWER AND LENDER EACH WAIVES ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE
FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH
Tennessee Page 19 Multifamily Deed of Trust, Absolute Assignment of Leases and
Rents and Security Agreement (Including Fixture Filing)



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam021.jpg]
PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.
39. Attached Riders. The following Riders are attached to this Instrument: [X]
Rider to Security Instrument - Trade Names 40. Attached Exhibits. The following
Exhibits, if marked with an "X" in the space provided, are attached to this
Instrument: [X] Exhibit A Description of the Land (required) D ExhibitB
Modifications to Instrument D Exhibit C Ground Lease Description (if applicable)
IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument or has
caused this Instrument to be signed and delivered by its duly authorized
representative. REMAINDER OF PAGE INTENTIONALLY LEFT BLANK Tennessee Page 20
Multifamily Deed of Trust, Absolute Assignment of Leases and Rents and Secnrity
Agreement (Including Fixture Filing)



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam022.jpg]
BORROWER: STAR HERITAGE PLACE, LLC, a Delaware limited liability company By:
Steadfast Apartment Advisor, LLC, a Delaware limited liability company, its
Manager By: C ,AJ., ,,1 ~ '.'----Y\. Ella S. Neyland President A notary public
or other officer completing this certificate verifies only the identity of the
individual who signed the document to which this certificate is attached, and
not the truthfulness, accuracy, or validity of that document. STATE OF
California ----'O"°r'-"a"'ng"'e=------- County ss: On this --11th_ day of July ,
2018, before me personally appeared Ella S. Neyland, President of Steadfast
Apaiiment Advisor, LLC, a Delaware limited liability company, Manager of STAR
Heritage Place, LLC, a Delaware limited liability company, to me known to be the
person who executed the foregoing instrument on behalf of said limited liability
company, and acknowledged the execution of the same to be the free act and deed
of said limited liability company. Witness my hand and official seal. My
Commission Expires: 10/04/2018 LAURIE SANDERS ( COMM. #208486~ z Notary Public -
Cahforma g Orange County M Comm. Expires Oct. 4, 2018 Tennessee Page S-1
Multifamily Deed of Trust, Absolute Assignment of Leases and Rents and Security
Agreement (Including Fixture Filing)



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam023.jpg]
CALIFORNIA ALL PURPOSE ACKNOWLEDGMENT A notary public or other officer
completing this certificate verifies only the identity of the individual who
signed the document to which this certificate is attached, and not the
truthfulness, accuracy, or validity of that document. State of CALIFORNIA ) ss
County of Orange ) On July 17, 2018, before me, Laurie Sanders, Notary Public,
personally appeared Ella S. Neyland, who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that she executed the same in her authorized
capacity, and that by her signature on the instrument the person or the entity
upon behalf of which the person acted, executed the instrument. I certify under
PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph is true and correct. O LAURIE SANDERS \ WITNESS my hand and official
seal. COMM. #2084_867 ~ Notary Public • Cahforn1a ~ Orange County M Comm.
Expires Oct. 4, 2018



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam024.jpg]
RIDER TO MULTIFAMILY SECURITY INSTRUMENT TRADENAMES (Revised 3-1-2014) The
following changes are made to the Instrument which precedes this Rider: A.
Subsection ( o) of the definition of Mortgaged Property in Section 1 is restated
as follows: (o) All names under or by which any of the above Mortgaged Property
may be operated or known, and all trademarks, trade names, and goodwill relating
to any of the Mortgaged Property; provided however, that the name§. "SIR,"
"STAR," and "Steadfast" and/or associated trademark rights are not assigned to
Lender, subject to Section 6.30 of the Loan Agreement. Rider to Multifamily
Security Instrument Trade Names



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam025.jpg]
EXHIBIT A DESCRIPTION OF THE LAND Heritage Place Apartments Land lying in the
Ninth Civil District of Williamson County, Franklin, Tennessee, described as
follows: Beginning at an iron pin ( old) being southeasterly corner of the
hereon described tract, also being South 03 deg. 28 min. 00 sec. West, a
distance of 610 feet from Highway 96 and being more particularly described as
follows: Thence, along or near the northerly line of Indian Spring Condominiums
of record in Deed Book 660, Page 695, R.O.W.C. North 86 deg. 35 min. 23 sec.
West, a distance of 499.80 feet; thence along or near the easterly line of
Heritage Place Subdivision of record in Plat Book 7, page 136, R.O.W.C. North 03
deg. 25 min. 41 sec. East, a distance of 588.89 feet to an iron pin (old);
thence, along or near the southerly line of Royal Oaks Subdivision, Section Two
of record in Plat Book 4, Page 32, R.0.W.C. North 86 deg. 21 min. 17 sec. East,
a distance of 713.66 feet to an iron pin (old); thence, along or the westerly
lines of Williamson Square ofrecord in Plat Book 12, Page 98, R.O.W.C. the next
three (3) courses and distances; Thence, South 03 deg. 18 min. 22 sec. West, a
distance of 281.90 feet to an iron pin (old); thence, North 86 deg. 42 min. 06
sec. West, a distance of208.81 feet to an iron pin (old); thence, South 03 deg.
27 min. 35 sec. West, a distance of394.24 feet to the point of beginning. Being
the same property conveyed to STAR HERITAGE PLACE, LLC, a Delaware limited
liability company, by Special Warranty Deed of record in Book 6435, Page 890, in
the Register's Office of Williamson County, Tennessee. The source of Borrower's
interest in the above described property was a Special Warranty Deed recorded at
Book 6435, Page 890 in the Williamson County, Tennessee Register's Office.
Tennessee Page A-1 Multifamily Deed of Trust, Absolute Assignment of Leases and
Rents and Security Agreement (Including Fixtnre Filing)



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam026.jpg]
copy as the same appears in our files. Prepared by, and after recordmg
BY~.L----1........-,\"- return to: Jeremy M. McLean, Esquire Troutman Sanders
LLP Post Office Box 1122 Richmond, Virginia 23218-1122 Freddie Mac Loan No.
504021338 Heritage Place Apartments ASSIGNMENT OF SECURITY INSTRUMENT (Revised
12-19-2014) FOR VALUABLE CONSIDERATION, PNC BANK, NATIONAL ASSOCIATION, a
national banking association ("Assignor"), having its principal place of
business at 26901 Agoura Road, Suite 200, Calabasas Hills, California 91301,
Attention: Loan Servicing Manager, hereby assigns, grants, sells and transfers
to the FEDERAL HOME LOAN MORTGAGE CORPORATION, a corporation organized and
existing under the. Jaws of the United States ("Assignee"), having its principal
place of business at 8200 Jones Branch Drive, McLean, Virginia 22102, and
Assignee's successors, transferees and assigns forever, all of the right, title
and interest of Assignor in and to the Multifamily Deed of Trust, Absolute
Assignment of Leases and Rents and Security Agreement (Including Fixture
Filing), dated as of July 31, 2018, entered into by STAR HERITAGE PLACE, LLC, a
Delaware limited liability company ("Borrower") for the benefit of Assignor,
securing an indebtedness of Borrower to Assignor in the principal amount of
$8,710,000.00 recorded in the land records of Williamson County, Tennessee prior
to this Assignment ("Instrument"), which indebtedness is secured by the property
described in Exhibit A attached to this Assignment and incorporated into it by
this reference. Together with the Note or other obligation described in the
Instrument and all obligations secured by the Instrument now or in the future.
IN WITNESS WHEREOF, Assignor has executed this Assignment as of July 31, 2018,
to be effective as of the effective date of the Instrument. Assignment of
Security Instrument Page 1



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam027.jpg]
ASSIGNOR: PNC BANK, NATIONAL ASSOCIATION, a national banking association STATE
OF _______________ County ss: On this __ day of , 2018, before me personally
appeared~ Tyler, Vice President of PNC Bank, National Association, a national
banking as§P-Gi.~-t;-~~ known to be the person who executed the foregoing
instrument on be)lal-fof said national banking association, and acknowledged the
execution of the same to e--tiie free act and deed of said national banking
association. Witness my hand and official My Commission Expires: Notary Public
Assignment of Security Instrument Page S-1



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam028.jpg]
CALIFORNIA ALL-PURPOSE ACKNOWLEDGMEt~T CIVIL CODE§ 1189 A notary public or other
officer completing this certificate verifies only the identity of the individual
who signed the document to which this certificate is attached, and not the
truthfulness, accuracy, or validity of that document. State of California(\ ~~ll
) County of (_)(,U'\ ~ D ) N O · On Jul\,/ I~,~ ll? before me, C@ ~!Jgl"IV~J
o+cvy n,ib/ 1?) I Date l<tl Ii ze:nsQr ~f'/78,,ijlJJL[itle of the Officer
personally appeared ------------~--------l_,__,-r.,J"___________ _ Name(s) of
Signer(s) who proved to me on the basis of satisfactory evidence to be the
person'8j" whose namewis/a.er subscribed to the within instrument and
acknowledged to me that ~she/tt.01 executed the same in
bis1her/t!.ei!'authorized capacity(~and that by
(Jia1'1ler/tJ;lefrsignature""1-on the instrument the person(s), or the entity
upon behalf of which the person(s) acted, executed the instrument. I certify
under PENALTY OF PERJURY under the laws of the State of California that the
foregoing paragraph is true and correct. oseneseneenel WITNESS my hand and
official seal. . CIA THONGRIVONG I Notary Public-California z ~ San Diego County
~ z Commission# 2196629 • My Coinm. Expires Ma~ 31, 2021 Signature of Notary
Public Place Notary Seal Above Though this section is optional, completing this
information can deter alteration of the document or fraudulent reattachment of
this form to an unintended document. Description of-Attached Dont,1.QJ._ent • r
"" "·. ~ InsmA Title or Type of Document: /ju'l:,\~ t'\~vt::UEW t'I ument Date:
________ Number of Pages: Signer(s) Other Than Named Abov : _____________
Capacity(ies) Claimed by Signer(s) Signer's Name: _____________ Signer's Name:
_____________ D Corporate Officer - Title(s): _______ D Corporate Officer -
Title(s): _______ D Partner - D Limited D General D Partner - D Limited D
General D Individual D Attorney in Fact D Individual D Attorney in Fact D
Trustee D Guardian or Conservator D Trustee D Guardian or Conservator D Other:
_______________ D Other: ______________ Signer Is Representing: __________
Signer Is Representing: __________ ~@-@.'W"@M'@~m'&C cZ,:ibi~@"®Wt.C cd ©2014
National Notary Association· www.NationalNotary.org • 1-800-US NOTARY
(1-800-876-6827) Item #5907



--------------------------------------------------------------------------------



 
[ex1018heritageplmultifam029.jpg]
EXHIBITA DESCRIPTION OF THE PROPERTY Heritage Place Apartments Land lying in the
Ninth Civil District of Williamson County, Franklin, Tennessee, described as
follows: Beginning at an iron pin ( old) being southeasterly comer of the hereon
described tract, also being South 03 deg. 28 min. 00 sec. West, a distance of
610 feet from Highway 96 and being more particularly described as follows:
Thence, along or near the northerly line of Indian Spring Condominiums of record
in Deed Book 660, Page 695, R.0.W.C. North 86 deg. 35 min. 23 sec. West, a
distance of 499.80 feet; thence along or near the easterly line of Heritage
Place Subdivision of record in Plat Book 7, page 136, R.O.W.C. North 03 deg. 25
min. 41 sec. East, a distance of 588.89 feet to an iron pin (old); thence, along
or near the southerly line of Royal Oaks Subdivision, Section Two of record in
Plat Book 4, Page 32, R.O.W.C. North 86 deg. 21 min. 17 sec. East, a distance of
713.66 feet to an iron pin (old); thence, along or the westerly lines of
Williamson Square of record in Plat Book 12, Page 98, R.O.W.C. the next three
(3) courses and distances; Thence, South 03 deg. 18 min. 22 sec. West, a
distance of281.90 feet to an iron pin (old); thence, North 86 deg. 42 min. 06
sec. West, a distance of208.81 feet to an iron pin (old); thence, South 03 deg.
27 min. 35 sec. West, a distance of394.24 feet to the point of beginning. Being
the same property conveyed.to STAR HERITAGE PLACE, LLC, a Delaware limited
liability company, by Special Warranty Deed of record in Book 6435, Page 890, in
the Register's Office of Williamson County, Tennessee. Assignment of Security
Instrument Page A-1



--------------------------------------------------------------------------------



 